PER CURIAM.
On inspecting the briefs herein prior to argument it was noted the single question stated in the appellant’s brief consists of 98 lines and covers more than two pages. Florida Appellate Rule 3.7 f(3), 31 F.S.A., calls for statement of the point or points involved “in a clear and concise manner.” In speaking of its earlier Rule 20 relating to the same subject, the Supreme Court said: “The statement of the questions involved is designed to enable the court to obtain an immediate view of the nature of the controversy; each question to be in a separate paragraph, preferably of not more than ten lines and so phrased that the point of law intended for solution may plainly appear. * * * ” Smith v. Presha, 101 Fla. 1272, 134 So. 44.
In this instance the very length of the question defeats its purpose. It is difficult, if not impossible for the reader to keep its contents in mind. As was said in Pawley v. Pawley, 160 Fla. 903, 37 So.2d 247, 248:
“It often happens that such ‘questions’ are stated at such length and in such detail as to serve no useful purpose. The rule does not contemplate that a briefer, in stating a ‘question’ will attempt to import into the question such details as will make the ‘question’ so imponderable as to destroy its usefulness. ‘Questions’ which cannot reasonably be retained in the mind are useless. * * * ”
An appellate court is not obligated to deal with a point in a brief not stated in compliance with the applicable rule. Hunter v. Tyner, 151 Fla. 707, 10 So. 2d 492; Rollins v. Rollins, 155 Fla. 83, 19 So.2d 562. We will not, however, affirm the judgment for the failure of the appellant to prepare its brief in accordance with the rule (Southern Title & Trust Co. v. Bingham & Maley Co., 119 Fla. 28, 160 So. 480), but we will allow the appellant 15 days in which to amend the brief so as to contain an appropriate statement of the point or points involved as provided for in the Florida Appellate Rules; in default of which the appeal will stand dismissed. Ap-pellee shall be allowed 10 days after service upon him of a copy of appellant’s amended brief or amendment to brief within which to respond.
It is so ordered.